Citation Nr: 0908301	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for involuntary muscle 
spasm, including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Indianapolis, 
Indiana regional office (RO) of the Department of Veterans 
Affairs (VA).  

In the representative's January 2009 Informal Hearing 
Presentation, it is noted that the January 2007 VA orthopedic 
examiner related the Veteran's complaints of fatigue, joint 
pain, muscle pain, and muscle spasm to his service connected 
post-traumatic stress disorder (PTSD).  The Board notes that 
the issue of entitlement to service connection/separate 
compensable ratings for somatic manifestations of PTSD to 
include fatigue, joint pain, muscle pain, and involuntary 
muscle spasms has not been considered by the RO.  These 
issues are referred to the RO for all necessary development 
and initial consideration. 

In addition, the Veteran's representative argues that service 
connection should be considered for a medically unexplained 
chronic multisymptom illness instead of the individual 
disabilities on appeal.  The issue has also not been 
considered by the RO, and is referred to them for further 
action.  The decision herein is limited to the issues set 
forth on the title page.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or treatment of chronic fatigue, joint pain, muscle pain, or 
muscle spasm. 

2.  The medical evidence is negative for objective clinical 
indications that the Veteran currently has chronic fatigue 
syndrome. 

3.  The medical evidence is negative for objective clinical 
indications that the Veteran currently has a disability 
manifested by joint pain. 

4.  The medical evidence is negative for objective clinical 
indications that the Veteran currently has a disability 
manifested by muscle pain. 

5.  The medical evidence is negative for objective clinical 
indications that the Veteran currently has a disability 
manifested by involuntary muscle spasm. 


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.317 (2008). 

2.  A disability manifested by joint pain, including as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.317 
(2008). 

3.  A disability manifested by muscle pain, including as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.317 
(2008). 

4.  A disability manifested by involuntary muscle spasm, 
including as due to an undiagnosed illness, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred due to active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.317 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Prior to the initial adjudication of his claims, the Veteran 
was provided with VCAA notice by a letter dated March 2003.  
This letter told the Veteran what evidence was needed to 
substantiate his claims for service connection for 
disabilities resulting from an undiagnosed illness.  The 
Veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The Veteran received a second letter with this information in 
January 2005. 

In regards to the notification required by Pelegrini, Veteran 
status has been established and is not at issue.  The Veteran 
was provided with notification pertaining to the assignment 
of a percentage evaluation and an effective date in a March 
2006 letter.  As this portion of the notice came after the 
initial adjudication of the claim, the timing of the notices 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in January 2007, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the 
duty to notify the Veteran has been met.  

The Board also finds that the duty to assist the Veteran has 
been met.  All VA and private treatment records have been 
obtained.  The Veteran has been afforded VA examinations, and 
the examiners provided opinions which address the issues at 
hand.  The Veteran appeared at a hearing before a hearing 
officer at the RO, and a transcript of this hearing is in the 
record.  Lay statements in support of the Veteran's claims 
have also been received.  As there is no indication that 
there are any outstanding records pertinent to this case, the 
Board may proceed with adjudication of the Veteran's claims. 

The appellant's representative has argued that the most 
recent examination was not adequate.  The Board does not 
agree.  It appears to be sufficiently detailed and 
comprehensive to enter a decision in this case.  It is also 
noted that the findings on that examination are essentially 
similar to those on most of the other medical records on 
file.  Further examination is not deemed necessary prior to 
proceeding.

Service Connection

The Veteran contends that he has developed chronic fatigue 
syndrome, joint pain, muscle pain, and involuntary muscle 
spasm due to an undiagnosed illness.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. § 
3.317(b), provided that such disability: (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) 
(except as to delimiting date); 38 U.S.C.A. § 1117.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
amended, effective March 1, 2002. Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001) (codified at 38 U.S.C.A. § 1117).  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
In addition, the new law extends the period in which the VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Persian Gulf War 
Veterans to December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records show that 
they are negative for complaints of chronic fatigue, joint 
pain, muscle pain, and muscle spasm.  A March 1991 Desert 
Shield/Storm Out Processing Check List shows that the Veteran 
answered "no" to all symptoms, including exhaustion.  A 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
shows that the Veteran answered "no" to a second checklist of 
symptoms, including fever, fatigue, weight loss, swelling of 
body parts, and exposure to chemical or germ warfare.  The 
June 1991 discharge examination did not show any 
abnormalities.  

Post service VA treatment records show that the Veteran was 
seen for complaints of joint pain of the knees, ankles, 
wrist, and elbow as early as January 1996.  He reported a two 
year history of pain at that time.  His symptoms included 
fatigue, generalized joint aches and pains, diarrhea, and 
headaches.  On examination, the Veteran was not in distress.  
The assessment was chronic symptoms, cause not clear.  

February 1996 records show that the Veteran was seen for 
complaints of headaches, fatigue, and joint pain of three 
years duration.  He reported on and off arthralgias with no 
swelling.  He was positive for night sweats and trouble 
sleeping, but did not have any fever.  The assessment was 
chronic fatigue.  The examiner noted that the Veteran did not 
fit all the criteria but that it was definitely related to 
Gulf service.  The Veteran was scheduled for psychiatric and 
psychological testing.  

June 1996 records include an assessment of chronic fatigue 
with arthralgias.  

March 1997 records from the mental health clinic at Great 
Lakes Naval Hospital show that the Veteran reported recent 
problems of muscle fatigue, chronic joint pain, diarrhea, 
stomach cramps, headaches, bronchitis, difficulty with memory 
and several psychiatric symptoms.  April 1997 treatment 
records from the same hospital include the report of a 
colonoscopy in which the Veteran was referred to as having 
Gulf War Syndrome.  

The Veteran was provided with a VA Gulf War examination in 
April 2003.  The claims folder was available and reviewed, 
and his medical history was positive for irritable bowel 
syndrome, depression, and hypertension.  On review of the 
Veteran's systems, his weight had been stable, and he denied 
nausea, vomiting or constipation.  He had previously reported 
atypical chest pain but a stress test was negative.  There 
was no current chest pain.  The Veteran could walk without 
limitations for a mile.  In regards to his chronic fatigue, 
there was no history of fever, recurrent strep throat, or 
lymphadenopathy.  He did have sleep disturbance.  

On examination, the Veteran was in no apparent distress.  On 
lymph examination, there was no lymphadenopathy.  The 
extremities were without clubbing, cyanosis, edema or rash, 
and no muscle disease was found.  The impressions included 
hypertension, onset after military; irritable bowel syndrome; 
gastroesophageal reflux disorder; and intermittent rhinitis.  
The examiner stated that there was no chronic fatigue 
syndrome, no muscle disease, and no diagnoses of unknown 
etiology.  

The Veteran was also afforded a VA joints examination in 
April 2003.  His history noted that the Veteran complained of 
occasional fatigue, and intermittent pain in the elbows, 
forearms, ankles, feet, knees, and hips.  He denied nausea 
and vomiting.  The Veteran was able to run.  He denied 
swelling but reported pain with heavy lifting, which was 
relieved with rest and occasional non-steroidals.  Following 
examination of the elbows, knees, ankles, and hips, the 
assessment was normal elbow examination; normal knee 
examination; normal ankle examination; and normal hip 
examination.  There was no diagnosis of unknown etiology, and 
the Veteran did not want to have X-rays.  

January 2004 VA treatment records show that the Veteran 
complained of muscle pain and numbness in the arms and legs.  

November 2004 VA treatment records note that a private 
neurologist was seeing the Veteran for numbness and tingling 
in the hands and feet.  The work up to this point had been 
negative, including an electromyography.  

A September 2004 letter from a private neurologist notes that 
the Veteran has multiple complaints including headaches, arm 
and leg weakness, incoordination and neck pain.  In addition, 
he had complaints of fatigue, incoordination, facial 
twitching, and numbness and tingling of the arms.  The 
examination was normal except for a flat affect and mildly 
unsteady tandem gait.  

A January 2005 follow up letter from the Veteran's private 
neurologist noted that a magnetic resonance imaging study 
revealed mild central canal narrowing at C5-C6.  Other 
testing was normal and his examination was significant for a 
flat affect, with essentially normal strength, reflexes and 
gait.  The examiner added that there was no clear indication 
that a systemic illness was causing the Veteran's pain. 

April 2005 treatment records from a VA mental health clinic 
include a diagnosis of PTSD.  Among the many symptoms 
associated with this disorder was lack of energy and fatigue.  

September 2005 records from a VA clinical psychologist state 
that the Veteran appeared to be presenting with Gulf War 
Syndrome.  

The Veteran was afforded an additional VA joints examination 
in January 2007.  His subjective complaints included 
headaches, daily joint pains not usually accompanied with 
swelling, muscle aches with activity, and muscle spasms of 
the legs and eyelids.  On examination of the muscles, there 
was no evidence of tenderness or atrophy.  Strength was 5/5 
in all regions, and no muscle spasm was normal.  The 
examination was described as normal.  Joint examination 
showed that the Veteran could squat and stand without 
problem.  There was no joint swelling, tenderness, warmth, 
crepitus, deformity, effusion, or joint grind.  All joints 
had full range of motion without pain, limitations, 
stiffness, or tenderness.  This examination was also 
described as normal.  The diagnoses stated that no joint 
disease was found, no muscle disease was found, and no 
chronic fatigue syndrome was found.  

The examiner opined that there was no evidence of chronic 
fatigue syndrome based on the fact that there was no new 
onset of debilitating fatigue that was severe enough to 
reduce or impair average daily activities below 50 percent of 
the Veteran's level of activity for a period of six months.  
Furthermore, there was no low grade fever, exuditive 
pharyngitis, or palpable or tender lymph nodes.  He did not 
have fatigue lasting 24 hours or longer after exercise.  
Finally, there were no incapacitating episodes, and no 
abnormalities of the joints, muscles, or tendons.  The 
examiner concluded by stating that there were no objective 
indicators or signs of illness relative to chronic fatigue 
syndrome, muscle pain, joint pain, and involuntary muscle 
spasm.  The examiner opined that the appellant's complaints 
were most likely related to his PTSD.  

Three lay statements from various friends and family members 
dated September 2008 and October 2008 have been added to the 
record.  These each describe the change in the Veteran's 
personality after his return from active service.  In 
addition to psychiatric symptoms such as anxiety, depression 
and irritability, other symptoms including fatigue, muscle 
pain and joint pain were also noted.  

The Board finds that the evidence does not support 
entitlement to service connection for chronic fatigue 
syndrome, muscle pains, joints pains, and muscle spasms.  The 
record shows that none of these complaints manifested in 
service or until several years after discharge from service, 
and there is no objective evidence to confirm the existence 
of a disability manifested by these complaints.  

The provisions of 38 C.F.R. § 3.317 require that the Veteran 
display "...objective indications of a qualifying chronic 
disability..."  See 38 C.F.R. § 3.317(a)(1).  This includes 
both signs in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  In this case, there has been 
absolutely no objective evidence of the Veteran's claimed 
disabilities found on medical examinations, and the non-
medical indicators reported by the Veteran's friends and 
family were not capable of verification by the examiners.  

In regards to the Veteran's complaints of chronic fatigue, 
the Board notes the February 1996 diagnosis of chronic 
fatigue related to Gulf War service.  However, this examiner 
also noted that the Veteran did not meet all the criteria for 
chronic fatigue syndrome.  Since then, the Veteran has been 
afforded VA examinations for chronic fatigue syndrome in 
April 2003 and January 2007.  On both occasions, the 
examiners found that there were no objective indications of 
chronic fatigue syndrome.  Both examiners offered similar 
rationales for this opinion, including the lack of evidence 
of swelling, fever, recurrent strep throat, or 
lymphadenopathy.  The January 2007 examiner further noted 
that there was no new onset of debilitating fatigue that was 
severe enough to reduce or impair average daily activities 
below 50 percent of the Veteran's level of activity for 
periods of six month, and no evidence of fatigue after 
exercise lasting more than 24 hours.  The Board must conclude 
that the preponderance of the evidence is against a finding 
that the Veteran currently has chronic fatigue syndrome, 
which means that service connection may not be established.  
38 C.F.R. § 3.317.  

Similarly, the Board notes that although the Veteran has 
consistently complained of muscle pain, joint pain, and 
muscle spasms since at least 1996, there are no objective 
clinical indications that the Veteran has a chronic 
disability or disabilities manifested by these complaints.  
Every examination and all testing conducted by both private 
and VA examiners in regards to these symptoms have been 
normal.  The April 2003 VA joints examination and the January 
2007 VA joints examination were both completely normal.  

At this juncture, the Board notes that the Veteran's 
representative has pointed to the April 1997 colonoscopy 
report and the September 2005 records from the mental health 
clinic as evidence of diagnoses of a systemic illness.  
However, a close inspection of these records shows that this 
is not the case.  The April 1997 report is under the heading 
"Indications", and is clearly a history and not a diagnosis.  
The September 2005 mental health records that refer to Gulf 
War Syndrome were signed by a psychologist.  The psychologist 
is not a medical doctor, and he is not qualified to express 
an opinion that does not pertain to mental health.  
Furthermore, these statements are clearly outweighed by the 
examinations and diagnostic findings of three different 
medical doctors who found that the Veteran's complaints were 
not the result of a systemic illness.  The April 2003 VA 
examiner opined that there was no diagnosis of unknown 
etiology.  The January 2005 letter from the Veteran's private 
doctor says that there was no clear indication that a 
systemic illness was causing the Veteran's pain.  Finally, 
the January 2007 examiner opined that there were no objective 
indicators or signs of illness relative to muscle pain, joint 
pain, or involuntary muscle spasm.  

The January 2007 examiner has related the Veteran's 
complaints to his service connected PTSD.  As previously 
noted, the matter of entitlement to service connection and/or 
separate compensable ratings for somatic complaints has been 
referred to the RO.  

Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's claimed 
chronic fatigue syndrome, joint pain, muscle pain, or muscle 
spasms is the result of active service or of an undiagnosed 
illness incurred due to active service.  


ORDER

Entitlement to service connection for chronic fatigue 
syndrome including as due to an undiagnosed illness is 
denied. 

Entitlement to service connection for joint pain including as 
due to an undiagnosed illness is denied. 

Entitlement to service connection for muscle pain including 
as due to an undiagnosed illness is denied. 

Entitlement to service connection for involuntary muscle 
spasm including as due to an undiagnosed illness is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


